 


109 HR 6430 IH: Northern Border Travel Facilitation Act
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6430 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Manzullo (for himself and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Border Travel Facilitation Act. 
2.State Driver's License and Identification Card Enrollment ProgramSection 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note) is amended by adding at the end the following new subsection: 
 
(e)State Driver’s License and Identification Card Enrollment Program 
(1)In generalNotwithstanding any other provision of law, the Secretary of State and the Secretary of Homeland Security shall establish a State Driver’s License and Identification Card Enrollment Program as described in this subsection (hereinafter in this subsection referred to as the Program) and enter into a memorandum of understanding with an appropriate official of each State that elects to participate in the Program. 
(2)PurposeThe purpose of the Program shall be to permit a citizen of the United States who produces a driver’s license or identification card that meets the requirements of paragraph (3) or a citizen of Canada who produces a document described in paragraph (4) to enter the United States from Canada without providing any other documentation or evidence of citizenship. 
(3)Admission of citizens of the United StatesA driver’s license or identification card meets the requirements of this subparagraph if— 
(A)the license or card— 
(i)was issued by a State that is participating in the Program; 
(ii)meets the requirements of section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note); and 
(iii)includes the United States citizenship status of the individual to whom the license or card was issued; and 
(B)the State that issued the license or card— 
(i)has a mechanism that is approved by the Secretary of State to verify the United States citizenship status of an applicant for such a license or card; 
(ii)does not require an individual to include the individual’s citizenship status on such a license or card; and 
(iii)manages all information regarding an applicant’s United States citizenship status in the same manner as such information collected through the United States passport application process and prohibits any other use or distribution of such information. 
(4)Admission of citizens of Canada 
(A)In generalNotwithstanding any other provision of law, if the Secretary of State and the Secretary of Homeland Security determine that an identification document issued by the Government of Canada or by the Government of a Province or Territory of Canada meets security and information requirements comparable to the requirements for a driver’s license or identification card described in paragraph (3), the Secretary of Homeland Security shall permit a citizen of Canada to enter the United States from Canada using such a document without providing any other documentation or evidence of Canadian citizenship. 
(B)Technology standardsThe Secretary of Homeland Security shall work, to the maximum extent possible, to ensure that an identification document issued by Canada that permits entry into the United States under subparagraph (A) utilizes technology similar to the technology utilized by identification documents issued by the United States or any State. 
(5)Admission of childrenNotwithstanding any other provision of law, the Secretary of Homeland Security shall permit an individual to enter the United States without providing any evidence of citizenship if, at the time of such entry— 
(A)the individual— 
(i)is younger than 16 years of age; 
(ii)is accompanied by the individual’s legal guardian; and 
(iii)is entering the United States from Canada or another country if the Secretary permits an individual to enter the United States from that country under the Program pursuant to paragraph (6)(A); and 
(B)such legal guardian provides a driver’s license or identification card described in paragraph (3), a document described in paragraph (4), or other evidence of citizenship if the Secretary permits an individual to enter the United States using such evidence under the Program pursuant to paragraph (6)(B). 
(6)Authority to expandNotwithstanding any other provision of law, the Secretary of State and the Secretary of Homeland Security may expand the Program to permit an individual to enter the United States— 
(A)from a country other than Canada; or 
(B)using evidence of citizenship other than a driver’s license or identification card described in paragraph (3) or a document described in paragraph (4). 
(7)Relationship to other requirementsNothing in this subsection shall have the effect of creating a national identification card or a certification of citizenship for any purpose other than admission into the United States as described in this subsection. 
(8)State definedIn this subsection, the term State means any of the several States of the United States, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the District of Columbia, Guam, the Virgin Islands of the United States, or any other territory or possession of the United States. 
(9)Schedule for implementation 
(A)In generalThe Secretary of Homeland Security and the Secretary of State shall implement the Program not later than December 31, 2009. 
(B)Admission prior to implementationDuring the time period beginning on the date of the enactment of the Northern Border Travel Facilitation Act and ending on the date that the Program is implemented, the Secretary of Homeland Security shall permit an individual who is a citizen of the United States or Canada to enter the United States from Canada if that individual can demonstrate United States or Canadian citizenship to the satisfaction of the Secretary. Birth certificates issued by a State, or by the Government of Canada or by the Government of a Province or Territory of Canada, or a citizenship certificate or card issued by the Government of Canada shall be deemed to be a satisfactory demonstration of citizenship under this subparagraph.. 
 
